DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 is dependent on a canceled claim 7.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 08/12/21 have been fully considered but they are not persuasive.  The applicant argues that the newly amended claim language reads over the prior art of record since the prior art of Nakatsu figures 13-14 teach that the terminals 5c and 5 are molded in a resin-made terminal-stage 6, extending in a direction orthogonal to the axis of the coil 4 and across the top of the coil 4. Moreover, the resin construction of terminal-stage 6 covers almost the entire area above the coil 4, so the opening is not maintained. Therefore Nakatsu does not describe a terminal stage provided along an edge of the opening while maintaining the opening in an open state between the bus bar and an external device. The examiner respectfully disagrees.
As seen in the rejection below, 2015/0035636); Suzuki (figures 1-5 and para 0033-0047) discloses a reactor body which comprises a core and a coil attached to the core; a casing which houses therein the reactor body and which has an opening where a part of the reactor body protrudes outwardly a bus bar which is a conductive component electrically connected to the coil and which covers a part of a side of the reactor body protruding from the opening. 
formed of a resin material where a part of the bus bar is embedded and provided along an edge of the opening while maintaining the opening in an open state and which supports an electrical connection portion between the bus bar and an external device and a portion of the bus bar is disposed along a side of the coil in parallel with a winding axis direction of the coil.
Suzuki et al. figures figure 1-8 was combined with Suzuki to disclose a teaching of a terminal stage which comprises an extended portion being formed of a resin material where a part of the bus bar is embedded and provided along an edge of the opening while maintaining the opening in an open state and which supports an electrical connection portion between the bus bar and an external device.
The applicant points out Nakatsu figures 13-14 teaching terminal-stage 6 covers almost the entire area above the coil 4, so the opening is not maintained. As seen in the rejection below the examiner points out Nakatsu figures 5-6 which teaches wherein a portion of the bus bar (52) is disposed along a side of the coil in parallel with a winding axis direction of the coil. Nakatsu figures 5-6 is a different embodiment from Nakatsu figures 13-14. The teaching of Nakatsu figures 5-6 embodiment is taught in para 0057-0072 of Nakatsu and does not disclose a teaching wherein a terminal-stage 6 covers almost the entire area above the coil 4, so the opening is not maintained. Accordingly the rejection will remain in the office action.
Also Nakatsu figures 5-6 was combined to disclose teaching a portion of the bus bar  is disposed along a side of the coil in parallel with a winding axis direction of the coil; the applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Accordingly the rejection will remain in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0194311) in view of Suzuki et al. (US 2014/0292456) and Nakatsu et al.(US 2015/0035636).
	Regarding claim 1, Suzuki (figures 1-5 and para 0033-0047) discloses 
a reactor body which comprises a core and a coil attached to the core (see figures 1 and 5); a casing (50) which houses therein the reactor body and which has an opening where a part of the reactor body protrudes outwardly (see figure 1); a bus bar (62/64) which is a conductive component electrically connected to the coil and which covers a part of a side of the reactor body protruding from the opening (see figure 1 and para 0051) (note: the terminal 12/14 is connected to a bus bar 62/64 on the right side of the reactor).
60) but does not expressly a terminal stage which comprises an extended portion formed of a resin material where a part of the bus bar is embedded and provided along an edge of the opening while maintaining the opening in an open state and which supports an electrical connection portion between the bus bar and an external device and a portion of the bus bar is disposed along a side of the coil in parallel with a winding axis direction of the coil.

	Suzuki et al. (figure 7 and para 0063-0066) discloses a terminal stage (71c) which comprises an extended portion formed of a resin material where a part of the bus bar (73c) is embedded and provided along an edge of the opening while maintaining the opening in an open state (see figure 7-8), and which supports an electrical connection portion between the bus bar and an external device.(see figures 7-8)
Nakatsu et al. (figures 5-6) discloses wherein a portion of the bus bar (52) is disposed along a side of the coil in parallel with a winding axis direction of the coil.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a terminal stage which comprises an extended portion formed of a resin material where a part of the bus bar is embedded and provided along an edge of the opening while maintaining the opening in an open state and which supports an electrical connection portion between the bus bar and an external device which supports an electrical connection portion between the bus bar and an exterior device as taught by Suzuki et al. to the inductive of Suzuki  so as to reduce/limit movement of the inductive device when its attached to a printed circuit board. 


Regarding claim 2, Suzuki et al. (figure 7 and para 0063-0066) discloses wherein the terminal stage is integrally formed of a resin material and include the extended portion.
Regarding claim 3, Suzuki et al. (figures 7-8 and para 0063-0066) discloses
wherein: the terminal stage comprises a stage portion which supports the electrical connection portion between the bus bar and the exterior; and at least one of connection ends of the coil to the bus bar, and the stage portion are disposed at locations corresponding to opposing two sides of the casing and are apart from each other.
Regarding claim 4, Suzuki et al. (figures 7-8) discloses wherein the extended portion comprises holding portions that hold therebetween the edge of the opening.
Regarding claim 5, Suzuki et al. (figures 7-8 and para 0070-0073) discloses wherein the extended portion is fastened to the edge of the opening of the casing by a fastener which has a screw thread; and the holding portions are provided at locations that contact an internal side of the casing and an external side 5 thereof with the 
Regarding claim 6, Suzuki et al. (figures 7-8) discloses wherein the holding portions have a pair of protruding pieces that holds therebetween the edge of the opening at locations facing with each other in a thickness direction.
Regarding claim 8, Nakatsu et al. (figures 5-6) discloses wherein a portion of the bus bar (52) faces a curved surface of the coil.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837